Citation Nr: 0515217	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945, including combat service during World War II.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a heart disability that is a 
result of, or proximately due to, his service-connected post-
traumatic stress disorder.


CONCLUSION OF LAW

A heart disability was not incurred as a result of service-
connected post-traumatic stress disorder.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board points out at the outset of this decision that the 
veteran previously sought entitlement to service connection 
for a heart disability, to include as secondary to his 
service-connected gunshot wounds.  The veteran's previous 
claims have been denied and are not on appeal.  Upon 
submission of his current claim in March 2003, the veteran 
specifically limited his claim to entitlement to service 
connection for hypertensive vascular disease as secondary to 
his service-connected post-traumatic stress disorder.  
Consequently, the issue of service connection for 
hypertensive vascular disease on a direct basis is not 
before the Board at this time.  In any event, the recent 
evidence does not indicate an association directly between 
the veteran's service in World War II and his current heart 
disorder. 

The veteran contends that the anxiety experienced as part of 
his service-connected post-traumatic stress disorder caused 
his heart problems.  The veteran's representative submitted 
treatise evidence in May 2005 showing that some studies have 
linked anxiety to known coronary heart disease risk factors.  
The veteran does not assert that he was part of the studies 
referenced in the treatise evidence.

The Board notes that, with regard to medical treatise 
evidence, the United States Court of Appeals for Veterans 
Claims (the Court) has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
treatise evidence submitted by the veteran is not accompanied 
by the opinion of any medical expert.  The Board concludes 
that this information is insufficient to establish the 
required medical nexus opinion.

Medical evidence of record reflects that the veteran 
experienced his first myocardial infarction in 1969, 
underwent triple bypass surgery in 1988, and has 
participated in treatment for various heart conditions since 
that time, decades after service.  Treatment records do not 
include a medical opinion linking the veteran's psychiatric 
disability to his heart disability.  

A private treating physician did opine in June 2000, 
however, that the veteran's long-standing history of heart 
disease "may" have developed and been aggravated by his 
gunshot wounds.  In evaluating the probative value of 
competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

This June 2000 opinion is found to be entitled to very 
limited probative weight as it provides no basis for such an 
opinion.  It also does not support the veteran's central 
theory in this case (that PTSD caused the heart condition).  
The Board notes that the doctor cites to no medical records 
to support his theory, and appears to be speculating.  The 
fact that the veteran's wounds "may" have caused a problem 
with his heart is not the issue.  The critical question 
before the Board is whether it is as least as likely as not 
that the heart condition was caused by service or a 
condition caused by service.  As a whole, the Board must 
find that service records and post-service treatment records 
provide evidence against this claim.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment 
for the claimed disorder.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

Upon VA examination in May 2003, a VA psychiatrist opined 
that there was no evidence of a link between hypertensive 
vascular disease and post-traumatic stress disorder in this 
veteran.  The VA physician performing the cardiovascular 
examination at that time diagnosed ischemic cardiomyopathy 
secondary to coronary artery disease and congestive heart 
failure secondary to ischemic cardiomyopathy.  The physician 
then opined that there was no association between mild 
systolic hypertension, which was consistent with the 
veteran's age, and post-traumatic stress disorder, that this 
veteran's ischemic cardiomyopathy was secondary to severe 
aortic valvular disease and coronary artery disease.  The 
Board finds that this medical opinion is entitled to great 
probative weight.  This VA report provides details to 
support the examiner's findings that are not present in the 
June 2000 report. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  As 
pointed out above, this claim is limited to entitlement to 
service connection on a secondary basis.

Given the evidence as outlined above, the Board finds that 
this veteran's heart disability is not medically shown to be 
the result of or proximately due to his service-connected 
psychiatric disability.  The Board fully acknowledges 
receipt of treatise evidence reflecting links that may exist 
between anxiety and coronary heart disease, but the treatise 
evidence does not speak to this particular veteran and the 
medical professionals who have personally treated and 
examined this veteran have not found a causative link 
between the service-connected post-traumatic stress disorder 
and the diagnosed heart disability.  Although the Board 
would like nothing more than to find in favor of the 
veteran, the law binds it and the medical evidence in this 
case simply does not rise to the level of even relative 
equipoise so as to invoke VA's doctrine of reasonable doubt.  
Consequently, because the preponderance of the evidence is 
against a finding of entitlement to service connection for a 
heart disability as secondary to post-traumatic stress 
disorder, the veteran's appeal is denied.



Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the Court decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in April 2003 and again in August 2003 and 
February 2005.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that he was clearly notified of 
the evidence necessary to substantiate his claim and the 
responsibilities of VA and the veteran in obtaining evidence. 

As for the timing of the 38 U.S.C.A. Section 5103(a) notice, 
the Board notes that the April 2003 letter was sent to the 
veteran before the May 2003 rating decision that is the 
subject of this appeal.  Consequently, it was sent to the 
veteran before the adverse decision by the RO, as required by 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  The many notices to the 
veteran, as a whole, meet the requirements of the Court and 
any error in the context of this case would be considered 
harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  





Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him an examination, and 
requesting medical opinions as to the etiology of his heart 
disability.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, the 
veteran advised VA in April 2003 and again in August 2003 
that he did not have additional evidence to submit to 
substantiate his claim.  And, in March 2005, the veteran 
completed an expedited action form, again informing VA that 
he did not have additional evidence to submit.

The VA has also afforded the veteran a thorough examination 
to assess the nature and etiology of his claimed condition 
associated with PTSD.  Further, the VA has undertaken all 
reasonable efforts to assist the veteran in securing all 
evidence and has satisfied its duty to assist under the VCAA.  
The Board finds that both the notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

The veteran was afforded an opportunity to testify before an 
RO hearing officer and/or the Board, but declined to do so.  
The Board notes that the veteran originally requested a 
hearing before the Board in his VA Form 9 submitted in 
January 2004, but he withdrew that request in August 2004 and 
requested that his appeal move forward to final adjudication.

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Service connection for a heart disability as secondary to 
service-connected post-traumatic stress disorder is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


